DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 11-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A).
	Regarding claim 1 (Currently Amended), Ronnquist et al. (US-4,055,700) discloses a saw wire, comprising:
a metal wire (Fig. 1b) containing at least one of tungsten and a tungsten alloy (“[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten, molybdenum, tantalum, osmium, and rhenium, and alloys thereof”) [Ronnquest; col. 2, lines 11-
As to the claimed roughness range, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 μm or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range and thus establishes a prima facie case of obviousness. 
It has also been held that "[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As to the criticality:

To the lower limit of the range, Applicant found that where the surface roughness is excessively small, “the adhesion of nickel plating layer 110 decreases” [Application; publication; paragraph 0080].  This is not unexpected since Tokimine (JP05023965A) teaches that when the roughness is excessively small, breakage of the wire will result (“[i]n Test No. D, the surface roughness Rt of the plating base wire was very small, and the depth of the ferrite decarburized layer was increased, which resulted in breakage during the test”) [Tokamine; Translation; paragraph 0023].  Roughening a surface subject to adhesion (which, in the broad sense, is the hardening of a material to connect two 

To the upper limit of the range, Applicant states that when the roughness is excessively large, “detachment of a plurality of abrasive particles 130” will result [Application publication; paragraph 0079].  This is not unexpected since Tokamine states that “if the surface roughness Rt is larger than 2 μ m, the thickness of the plated layer does not become uniform in the same way as in the prior art, so that the cut surface accuracy cannot be expected to be satisfactorily maintained over a long period of time” [Tokamine Translation; paragraph 0014] and “unevenness in the cutting force is caused to roughen the surface state of the object to be cut” and “[i]n the wire 20, such a phenomenon occurs at an early stage, which shortens the life of the wire saw wire” [Tokamine Translation; paragraph 0007].  In other words, too large of roughness will result in excessive wear of the surface of the wire saw.   

In consideration that Applicant’s roughness range of between 0.05 micrometers and 0.15 micrometers is considerably smaller than those cited by Tokamine, the ranges of diameter of wire cores for Ronnquist (“between about 10 and 500 micrometers…thick”) [Ronnquist; col. 1, lines 46-48] are substantially smaller than the example provided by Tokamine, whose example is to a wire diameter of 700-1500 micrometers thick (“a wire of a wire diameter 0.7-1.5mm φ”) [Tokamine Translation; paragraph 0011].  It would not be expected that the same roughness would be used, as the roughness cited by Tokamine would be considered too large for Ronnquist to maintain scale.  For smaller wire diameters, such as in Ronnquist and Applicant's (which is 0.06 mm), basic optimization given the conditions laid out by Tokamine would be considered obvious optimization to ensure good 

	Regarding claim 6 (Original), Ronnquist discloses the saw wire according to claim 1, wherein the diameter (thickness) of the metal wire is at least 10 micrometers (“a thickness between 20 and 250 micrometers”) [Ronnquest; col. 5, lines 10-12].
	Regarding claim 7 (Previously Presented), Ronnquist discloses the saw wire according to claim 1, wherein the diameter (thickness) of the metal wire is constant (at least a portion of the wire is constant in Fig. 1b) [Ronnquest; col. 5, lines 10-12].  
Regarding claim 9 (Previously Presented), Ronnquist discloses the saw wire according to claim 1, further comprising:
a plurality of abrasive particles (“hard cutting crystals”) provided around the metal surface of the metal wire (Fig. 1b) (“[t]he wire core has hard cutting crystals with cutting edges projecting irregularly from the wire core surface”) [Ronnquist; col. 1, lines 46-50].
Regarding claim 11 (Original), Ronnquist discloses the saw wire according to claim 9, wherein the plurality of abrasive particles (“hard cutting crystals”) include at least one of diamond [Ronnquist; col. 1, lines 18-21].
	Regarding claim 12 (Original), Ronnquist discloses the saw wire according to claim 9, wherein an average grain diameter of the plurality of abrasive particles is at most 10 micrometers 
	Regarding claim 13 (Original), Ronnquist discloses a cutting apparatus, comprising the saw wire according to claim 1 (see rejection of claim 1).
Regarding claim 15 (Currently Amended), Ronnquist discloses a method of slicing an ingot, the method comprising: providing a saw wire (Fig. 1b) including a metal wire containing at least one of tungsten and a tungsten alloy (“[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten, molybdenum, tantalum, osmium, and rhenium, and alloys thereof”) [Ronnquest; col. 2, lines 11-14], and a diameter of the metal wire being at most 60 micrometers (“a thickness between 20 and 250 micrometers” which overlaps 60 micrometers or below) [Ronnquest; col. 5, lines 10-12], the method steps of: 
moving at least one saw wire (“wire saw”) relative to an ingot (“sawing” the work piece) [Ronnquist; col. 1, lines 10-21]; and
dividing the ingot at least into partly-sliced portions by the at least one saw wire (“saw-notch being formed in the work piece as a consequence of the effect of the hard particles thereon,” the notch considered the division of portions of the workpiece) [Ronnquist; col. 1, lines 10-21].
Ronnquest fails to disclose a surface roughness Ra of a metal surface of the metal wire is greater than 0.05 micrometers and at most 0.15 micrometers.
As to the claimed roughness range, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 μm or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range and thus establishes a prima facie case of obviousness. 


To the lower limit of the range, Applicant found that where the surface roughness is excessively small, “the adhesion of nickel plating layer 110 decreases” [Application; publication; paragraph 0080].  This is not unexpected since Tokimine (JP05023965A) teaches that when the roughness is excessively small, breakage of the wire will result (“[i]n Test No. D, the surface roughness Rt of the plating base wire was very small, and the depth of the ferrite decarburized layer was increased, which resulted in breakage during the test”) [Tokamine; Translation; paragraph 0023].  Roughening a surface subject to adhesion (which, in the broad sense, is the hardening of a material to connect two structures) is known to be improved by roughening the surfaces.  Tokamine recognizes “[when the strength is inferior] the surface roughness of the plating base wire is increased” [Tokamin Translation; paragraph 0013].  

To the upper limit of the range, Applicant states that when the roughness is excessively large, “detachment of a plurality of abrasive particles 130” will result [Application publication; paragraph 0079].  This is not unexpected since Tokamine states that “if the surface roughness Rt is larger than 2 μ m, the thickness of the plated layer does not become uniform in the same way as in the prior art, so that the cut surface accuracy cannot be expected to be satisfactorily maintained over a long period of time” [Tokamine Translation; paragraph 0014] and “unevenness in the cutting force is caused to roughen the surface state of the object to be cut” and “[i]n the wire 20, such a phenomenon occurs 

In consideration that Applicant’s roughness range of between 0.05 micrometers and 0.15 micrometers is considerably smaller than those cited by Tokamine, the ranges of diameter of wire cores for Ronnquist (“between about 10 and 500 micrometers…thick”) [Ronnquist; col. 1, lines 46-48] are substantially smaller than the example provided by Tokamine, whose example is to a wire diameter of 700-1500 micrometers thick (“a wire of a wire diameter 0.7-1.5mm φ”) [Tokamine Translation; paragraph 0011].  It would not be expected that the same roughness would be used, as the roughness cited by Tokamine would be considered too large for Ronnquist to maintain scale.  For smaller wire diameters, such as in Ronnquist and Applicant's (which is 0.06 mm), basic optimization given the conditions laid out by Tokamine would be considered obvious optimization to ensure good adhesion without excessive wear. Therefore, applicant's discovery of an optimized roughness given a smaller wire diameter, given the general conditions known in the art made obvious by Tokamine, is considered obvious in view of the prior art as routine optimization of known result-effective variables.  For example, if the upper roughness limit of 2 micrometers for Tokamine is acceptable for a 1500 micrometer diameter wire, then for a 10 micrometer diameter wire, the upper limit would be about 0.01 micrometers, where the relative upper limit equals 2 micrometers * (10/1500), and therefore the claimed range is considered well within the range of optimization, particularly since the claim extends to any diameter of wire.  

Regarding claim 16 (Currently Amended), Ronnquist discloses a method of manufacturing a saw wire, the method comprising: forming (i.e. producing) a saw wire (Fig. 1b) including a metal 
Ronnquest fails to disclose a surface roughness Ra of a metal surface of the metal wire is greater than 0.05 micrometers and at most 0.15 micrometers.
As to the claimed roughness range, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 μm or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range and thus establishes a prima facie case of obviousness. 
It has also been held that "[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As to the criticality:

To the lower limit of the range, Applicant found that where the surface roughness is excessively small, “the adhesion of nickel plating layer 110 decreases” [Application; publication; paragraph 0080].  This is not unexpected since Tokimine (JP05023965A) teaches that when the roughness is excessively small, breakage of the wire will result (“[i]n Test No. D, the surface roughness Rt of the plating base wire was very small, and the 

To the upper limit of the range, Applicant states that when the roughness is excessively large, “detachment of a plurality of abrasive particles 130” will result [Application publication; paragraph 0079].  This is not unexpected since Tokamine states that “if the surface roughness Rt is larger than 2 μ m, the thickness of the plated layer does not become uniform in the same way as in the prior art, so that the cut surface accuracy cannot be expected to be satisfactorily maintained over a long period of time” [Tokamine Translation; paragraph 0014] and “unevenness in the cutting force is caused to roughen the surface state of the object to be cut” and “[i]n the wire 20, such a phenomenon occurs at an early stage, which shortens the life of the wire saw wire” [Tokamine Translation; paragraph 0007].  In other words, too large of roughness will result in excessive wear of the surface of the wire saw.   

In consideration that Applicant’s roughness range of between 0.05 micrometers and 0.15 micrometers is considerably smaller than those cited by Tokamine, the ranges of diameter of wire cores for Ronnquist (“between about 10 and 500 micrometers…thick”) [Ronnquist; col. 1, lines 46-48] are substantially smaller than the example provided by Tokamine, whose example is to a wire diameter of 700-1500 micrometers thick (“a wire of a wire diameter 0.7-1.5mm φ”) [Tokamine Translation; paragraph 0011].  It would not be expected that the same roughness would be used, as the roughness cited by Tokamine .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and further in view of Pugh (US-3,236,699).
	Regarding claim 2 (Original), Ronnquist discloses the saw wore according to claim 1, wherein the tungsten alloy includes rhenium and tungsten (“[t]he composite saw wire has a core which is of a high tensile strength metal or alloy, such as tungsten, molybdenum, tantalum, osmium, and rhenium, and alloys thereof”) [Ronnquest; col. 2, lines 11-14], but fails to disclose a rhenium content of the tungsten alloy is at least 0.1 wt% and at most 10 wt% with respect to a total weight of rhenium and tungsten.
	However, Pugh teaches a rhenium content of a tungsten alloy at least 0.1 wt% and at most 10 wt% with respect to a total weight of rhenium and tungsten (Fig. 1).  Since adding small quantities of rhenium to tungsten has been shown to reduce sag and deformation in tungsten wires [Pugh; col. 3, lines 50-55], it therefore would have been obvious to one of ordinary skill in .  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and Pugh (US-3,236,699) and further in view of Meszaros (US-2002/0145373).
	Regarding claim 3 (Original), Ronnquist discloses the saw wire according to claim 1, but fails to disclose wherein the metal wire containing tungsten is doped with potassium, and a potassium content of the metal wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten.
	However, Pugh (US-3,236,699) teaches a metal wire (tungsten-rhenium allow wires) [Pugh; col. 1, lines 12-16] containing tungsten doped with potassium (“chemical treatment of the tungsten oxide is known in the art as “doping” and the tungsten produced by the process is frequently called “doped tungsten” [Pugh; col. 2, lines 28-31] wherein the tungsten alloy can be doped with potassium [Pugh; col. 4, lines 74-75].  Since Pugh teaches that doping a tungsten wire prevents sag, it therefore would have been obvious to one of ordinary skill in the art to dope the tungsten of Ronnquist with potassium as taught by Pugh in order to prevent the wire from sagging during use and thus maintaining a tight pull for sawing [Pugh; col. 2, lines 28-46].  Pugh fails to disclose the potassium content of the metal wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten.
	However, Meszaros (US-2002/0145373) teaches potassium content of a tungsten wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% = 1/100, and 1ppm = 1/1000000 or 1ppm = 0.0001%) [Meszaros; paragraph 0020].  Doping tungsten wire with potassium provides deformation resistance to create a non-sag condition to 
	Regarding claim 4 (Original), Ronnquist in view of Pugh and Meszaros teach the saw wire according to claim 3, and Meszaros further teaches wherein the potassium content of the metal wire is at least 0.005 wt% with respect to the total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% = 1/100, and 1ppm = 1/1000000 or 1ppm = 0.0001%) [Meszaros; paragraph 0020].
	 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and as further evidenced by “Tungsten – Mechanical Properties and Material Applications (hereinafter “NPL1”).
	Regarding claim 8 (Original), Ronnquist discloses the saw wire according to claim 1, but fails to disclose wherein an elastic modulus of the metal wire is at least 350 GPa and at most 450 GPa.
	However, it is well known that mechanical properties of tungsten include an elastic modulus of 400 GPa, as evidenced by NPL1 (Azo Materials), and therefore since Ronnquist uses a tungsten wire, then Ronnquist discloses wherein an elastic modulus of the metal, tungsten wire of at least 350 GPa and at most 450GPa.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and further in view of Otani (US-2013/0032129).
Regarding claim 10 (Previously Presented), Ronnquist discloses the saw wire according to claim 9, but fails to disclose a nickel plating layer provided over the surface of the metal wire.
	However, Otani (US-2013/0032129) teaches a nickel plating layer provided over the surface of the metal wire (“nickel plating is performed on the diamond abrasive grains to bury 70% of the average grain diameter”) [Otani; paragraph 0007].  Since nickel plating is known in the art of wire saws as taught by Otani, it therefore would have been obvious to one of ordinary skill in the art to provide a nickel plating layer for fixing the abrasive of Otani to attach to the wire of Otani (“nickel plating for fixing diamond”) [Otani; paragraph 0004].
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and further in view of Kondo (US-2002/0115390).
	Regarding claim 14 (Original), Ronnquist discloses the cutting apparatus according to claim 13, but fails to disclose a tension releasing device that releases tension exerted on the saw wire.
	However, Kondo (US-2002/0115390) teaches a tension releasing device (tension roller 46) that releases tension exerted on a saw wire (“adjusting tension of the wire 20”) [Kondo; paragraph 0098] (wherein “releases tension” is considered to mean adjusting tension lower).  Since Ronnquist teaches a wire for use in a wire saw apparatus, it therefore would have been obvious to one of ordinary skill in the art to use the wire of Ronnquist as modified in a wire saw apparatus such as that taught by Kondo, which has a tension releasing device for releasing tension of the wire to uninstall an old wire or install a new wire and subsequently tighten to a desired tightness prior to cutting using the cutting apparatus of Kondo with the saw wire of Ronnquist as modified, in order to use a wire saw apparatus for cutting ingots into wafers [Kondo; paragraphs 0005 and 0093].  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnquist et al. (US-4,055,700) in view of Tokimine (JP05023965A) and further in view of Campos (US-2012/0037140) and Nabae (US-3,630,864).
	Regarding claim 17 (Previously Presented), Ronnquist discloses the method according to claim 16, but fails to disclose wherein:
the forming includes performing a plurality of processes in sequence, with the sequence being repeated, and
the plurality of processes includes a wire drawing process, a polishing process, and a die exchange process.
However, Campos (US-2012/0037140) teaches processes including a wire drawing process (“wire was sequentially drawn through successively smaller dies”) [Campos; paragraph 0090], and a die exchange process (“sequentially drawn through successively smaller dies,” wherein the “exchange” is considered where the wire proceed to the next sequential die) [Campos; paragraph 0090].   Since Ronnquist produces a wire for a wire saw without disclosing the process for making, and Campos teaches a suitable method for making a wire saw, it therefore would have been obvious to one of ordinary skill in the art to create the wire saw of Ronnquist using the method taught by Campos in order to create the wire saw of Ronnquist suitable for sawing [Campos; paragraph 0019], and repeating the sequence for additional wire and/or wire saws.   Campos fails to disclose a polishing process.
As to the polishing process, Nabae (US-3,630,864) teaches a polishing process (“a step of electrolytic polishing in which oxides or lubricant such as fine particles of graphite utilized in the wire drawing dies is removed” [Nabae; col. 2, lines 26-31].  Since a polishing process occurs after wire drawing, it therefore would have been obvious to one of ordinary skill in the art to remove the lubricant from the wire after wire drawing but before measuring diameter as taught by Nabae [Nabae; col. 2, lines 26-31] in order to accurately determine if the drawn diameter is correct and, if so, clean the wire making it ready for use [Nabae; col. 2, lines 26-31]. 

Claims 1, 2, 6, 7, 9-11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumm (US-2014/0165804) in view of Tokimine (JP05023965A).
	Regarding claim 1 (Currently Amended), Dumm (US-2014/0165804) discloses a saw wire, comprising:
a metal wire (“wire” 14) [Dumm; paragraph 0017] containing at least one of tungsten and a tungsten alloy (“tungsten wire”) [Dumm; paragraph 0039], and
a diameter of the metal wire is at most 60 micrometers (“[t]he thickness of the wire may be between about 10 um to about 500 um”) [Dumm; paragraph 0041].
Dumm fails to disclose a surface roughness Ra of a metal surface of the metal wire is greater than 0.05 micrometers and at most 0.15 micrometers.
As to the claimed roughness range, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 μm or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range and thus establishes a prima facie case of obviousness. 
It has also been held that "[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As to the criticality:

To the lower limit of the range, Applicant found that where the surface roughness is excessively small, “the adhesion of nickel plating layer 110 decreases” [Application; publication; paragraph 0080].  This is not unexpected since Tokimine (JP05023965A) teaches that when the roughness is excessively small, breakage of the wire will result (“[i]n Test No. D, the surface roughness Rt of the plating base wire was very small, and the depth of the ferrite decarburized layer was increased, which resulted in breakage during the test”) [Tokamine; Translation; paragraph 0023].  Roughening a surface subject to adhesion (which, in the broad sense, is the hardening of a material to connect two structures) is known to be improved by roughening the surfaces.  Tokamine recognizes “[when the strength is inferior] the surface roughness of the plating base wire is increased” [Tokamin Translation; paragraph 0013].  

To the upper limit of the range, Applicant states that when the roughness is excessively large, “detachment of a plurality of abrasive particles 130” will result [Application publication; paragraph 0079].  This is not unexpected since Tokamine states that “if the surface roughness Rt is larger than 2 μ m, the thickness of the plated layer does not become uniform in the same way as in the prior art, so that the cut surface accuracy cannot be expected to be satisfactorily maintained over a long period of time” [Tokamine Translation; paragraph 0014] and “unevenness in the cutting force is caused to roughen the surface state of the object to be cut” and “[i]n the wire 20, such a phenomenon occurs at an early stage, which shortens the life of the wire saw wire” [Tokamine Translation; paragraph 0007].  In other words, too large of roughness will result in excessive wear of the surface of the wire saw.   

In consideration that Applicant’s roughness range of between 0.05 micrometers and 0.15 micrometers is considerably smaller than those cited by Tokamine, the ranges of diameter  φ”) [Tokamine Translation; paragraph 0011].  It would not be expected that the same roughness would be used, as the roughness cited by Tokamine would be considered too large for Dumm to maintain scale.  For smaller wire diameters, such as in Dumm and Applicant's (which is 0.06 mm), basic optimization given the conditions laid out by Tokamine would be considered obvious optimization to ensure good adhesion without excessive wear. Therefore, applicant's discovery of an optimized roughness given a smaller wire diameter, given the general conditions known in the art made obvious by Tokamine, is considered obvious in view of the prior art as routine optimization of known result-effective variables.  For example, if the upper roughness limit of 2 micrometers for Tokamine is acceptable for a 1500 micrometer diameter wire, then for a 10 micrometer diameter wire, the upper limit would be about 0.01 micrometers, where the relative upper limit equals 2 micrometers * (10/1500), and therefore the claimed range is considered well within the range of optimization, particularly since the claim extends to any diameter of wire.  
	Regarding claim 2 (Original), Dumm discloses the saw wire according to claim 1, wherein (a metal wire containing at least one of tungsten and a tungsten alloy, where…) the tungsten alloy includes rhenium and tungsten, and
a rhenium content of the tungsten alloy is at least 0.1 wt% and at most 10 wt% with respect to a total weight of rhenium and tungsten (to be clear, applicant has not positively claimed that the metal wire must be the tungsten alloy.  Since the prior art still teaches a metal wire containing at least one of tungsten and a tungsten alloy, it therefore meets the claimed limitations).  
Regarding claim 6 (Original), Dumm discloses the saw wire according to claim 1, wherein the diameter of the metal wire (wire 14) is at least 10 micrometers (“[t]he thickness of the wire may be between about 10 um to about 500 um”) [Dumm; paragraph 0041]. 
	Regarding claim 7 (Previously Presented), Dumm discloses the saw wire according to claim 1, wherein the diameter of the metal wire is constant (Though Dumm is silent as to whether the entire length of the wire is a constant diameter, or merely just a portion, applicant is not specific to exclude just a portion or make specific that the entire length is uniform, and therefore Dumm is considered to meet the limitation since it discloses the diameter and it’s expected that at least a portion contains the claimed diameter.) (“[t]he thickness of the wire may be between about 10 um to about 500 um”) [Dumm; paragraph 0041].
	Regarding claim 9 (Previously Presented), Dumm discloses the saw wire according to claim 1, further comprising: a plurality of abrasive particles (diamond particles 10) provided around the metal surface of the metal wire (14) (Figs. 2B and 3B).
	Regarding claim 10 (Previously Presented), Dumm discloses the saw wire according to claim 9, further comprising: a nickel plating layer provided over the metal surface of the metal wire (“the wire includes a coating or bond matrix that is metal-plated, i.e., a nickel-plated bond matrix”) [Dumm; paragraph 0039].
	Regarding claim 11 (Original), Dumm discloses the saw wire according to claim 9, wherein the plurality of abrasive particles (diamond particles 10) include diamond (diamond) (Figs. 2B and 3B).
	Regarding claim 13 (Original), Dumm discloses a cutting apparatus (“providing a wire saw that includes a cutting wire including surface modified diamond particles”) [Dumm; paragraph 0057], comprising the saw wire according to claim 1 (see rejection of claim 1).
	Regarding claim 15 (Currently Amended), Dumm discloses a method of slicing an ingot, the method comprising: moving (sawing) at least one saw wire relative to the ingot (“The surface modified diamond particles 12 may be used in a fixed abrasive wire having abrasives fixed thereon 
containing at least one of tungsten (“metal wires such as tungsten wire”) [Dumm; paragraph 0039], and a diameter of the metal wire being at most 60 micrometers (“[t]he thickness of the wire may be between about 10 um to about 500 um”) [Dumm; paragraph 0041]; and
dividing the ingot at least into partly-sliced portions by the at least one saw wire (diced) [Dumm; paragraph 0033].
Dumm fails to disclose a surface roughness Ra of a metal surface of the metal wire is greater than 0.05 micrometers and at most 0.15 micrometers.
As to the claimed roughness range, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 μm or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range and thus establishes a prima facie case of obviousness. 
It has also been held that "[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As to the criticality:

To the lower limit of the range, Applicant found that where the surface roughness is excessively small, “the adhesion of nickel plating layer 110 decreases” [Application; 

To the upper limit of the range, Applicant states that when the roughness is excessively large, “detachment of a plurality of abrasive particles 130” will result [Application publication; paragraph 0079].  This is not unexpected since Tokamine states that “if the surface roughness Rt is larger than 2 μ m, the thickness of the plated layer does not become uniform in the same way as in the prior art, so that the cut surface accuracy cannot be expected to be satisfactorily maintained over a long period of time” [Tokamine Translation; paragraph 0014] and “unevenness in the cutting force is caused to roughen the surface state of the object to be cut” and “[i]n the wire 20, such a phenomenon occurs at an early stage, which shortens the life of the wire saw wire” [Tokamine Translation; paragraph 0007].  In other words, too large of roughness will result in excessive wear of the surface of the wire saw.   

In consideration that Applicant’s roughness range of between 0.05 micrometers and 0.15 micrometers is considerably smaller than those cited by Tokamine, the ranges of diameter of wire cores for Dumm (“between about 10 and 500 micrometers”) [Dumm; paragraph 0041] are substantially smaller than the example provided by Tokamine, whose example  φ”) [Tokamine Translation; paragraph 0011].  It would not be expected that the same roughness would be used, as the roughness cited by Tokamine would be considered too large for Dumm to maintain scale.  For smaller wire diameters, such as in Dumm and Applicant's (which is 0.06 mm), basic optimization given the conditions laid out by Tokamine would be considered obvious optimization to ensure good adhesion without excessive wear. Therefore, applicant's discovery of an optimized roughness given a smaller wire diameter, given the general conditions known in the art made obvious by Tokamine, is considered obvious in view of the prior art as routine optimization of known result-effective variables.  For example, if the upper roughness limit of 2 micrometers for Tokamine is acceptable for a 1500 micrometer diameter wire, then for a 10 micrometer diameter wire, the upper limit would be about 0.01 micrometers, where the relative upper limit equals 2 micrometers * (10/1500), and therefore the claimed range is considered well within the range of optimization, particularly since the claim extends to any diameter of wire.  

	Regarding claim 16 (Currently Amended), Dumm discloses a method of manufacturing a saw wire, the method comprising:
forming a metal wire (“wire” 14) containing at least one of tungsten (“metal wires such as tungsten wire”) [Dumm; paragraph 0039], and
a diameter of the metal wire is at most 60 micrometers (“[t]he thickness of the wire may be between about 10 um to about 500 um”) [Dumm; paragraph 0041].
Dumm fails to disclose a surface roughness Ra of a metal surface of the metal wire is greater than 0.05 micrometers and at most 0.15 micrometers.
As to the claimed roughness range, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness 
It has also been held that "[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As to the criticality:

To the lower limit of the range, Applicant found that where the surface roughness is excessively small, “the adhesion of nickel plating layer 110 decreases” [Application; publication; paragraph 0080].  This is not unexpected since Tokimine (JP05023965A) teaches that when the roughness is excessively small, breakage of the wire will result (“[i]n Test No. D, the surface roughness Rt of the plating base wire was very small, and the depth of the ferrite decarburized layer was increased, which resulted in breakage during the test”) [Tokamine; Translation; paragraph 0023].  Roughening a surface subject to adhesion (which, in the broad sense, is the hardening of a material to connect two structures) is known to be improved by roughening the surfaces.  Tokamine recognizes “[when the strength is inferior] the surface roughness of the plating base wire is increased” [Tokamin Translation; paragraph 0013].  

To the upper limit of the range, Applicant states that when the roughness is excessively large, “detachment of a plurality of abrasive particles 130” will result [Application 

In consideration that Applicant’s roughness range of between 0.05 micrometers and 0.15 micrometers is considerably smaller than those cited by Tokamine, the ranges of diameter of wire cores for Dumm (“between about 10 and 500 micrometers”) [Dumm; paragraph 0041] are substantially smaller than the example provided by Tokamine, whose example is to a wire diameter of 700-1500 micrometers thick (“a wire of a wire diameter 0.7-1.5mm φ”) [Tokamine Translation; paragraph 0011].  It would not be expected that the same roughness would be used, as the roughness cited by Tokamine would be considered too large for Dumm to maintain scale.  For smaller wire diameters, such as in Dumm and Applicant's (which is 0.06 mm), basic optimization given the conditions laid out by Tokamine would be considered obvious optimization to ensure good adhesion without excessive wear. Therefore, applicant's discovery of an optimized roughness given a smaller wire diameter, given the general conditions known in the art made obvious by Tokamine, is considered obvious in view of the prior art as routine optimization of known result-effective variables.  For example, if the upper roughness limit of 2 micrometers for Tokamine is acceptable for a 1500 micrometer diameter wire, then for a 10 micrometer diameter wire, the upper limit would be about 0.01 micrometers, where the relative upper .  

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumm (US-2014/0165804) in view of Tokimine (JP05023965A) and Ronnquist (US-4,055,700).
	Regarding claim 18 (New), Dumm discloses the saw wire according to claim 1, further comprising:
a plurality of abrasive particles (“diamond”) (Fig. 3B) provided around the metal surface of the metal wire (“Wire”) (Fig. 3B); and a nickel plating layer (shown in Fig. 3B below) (“the wire includes a coating or bond matrix that is metal-plated, i.e., a nickel-plated bond matrix”) [Dumm; paragraph 0039] provided over the metal surface of the metal wire (wire 14) (Fig. 3B) [Dumm; paragraph 0039], wherein the nickel plating layer covers at least parts of the plurality of abrasive particles (Fig. 3B),
and each of the plurality of abrasive particles is at least partially affixed to the nickel plating layer (Fig. 3B).  Dumm fails to disclose the nickel plating layer has a thickness of 1 micrometers, and an average grain diameter of the plurality of abrasive particles is at most 10 micrometers.  

    PNG
    media_image1.png
    362
    600
    media_image1.png
    Greyscale

	As to the average grain diameter of the plurality of abrasive particles being at most 10 micrometers, Ronnquist (US-4,055,700) teaches wherein an average grain diameter of the plurality of abrasive particles is at most 10 micrometers (“[t]he cutting crystals form a surface layer between 1.5 and 10 and preferably between 5 and 8 [micrometers] thick”) [Ronnquist; col. 1, lines 50-52].  Abrasive size determines the removal rate, with a larger size removing more material but being less precise, and a smaller size being more precise but removing less material.  Since Ronnquist teaches the need for an abrasive particle on the wire saw being less than 10 micrometers, it therefore would have been obvious to one of ordinary skill in the art to modify the diamond abrasive size of Dumm with the sizes taught by Ronnquist to create a precise and uniform cut [Ronnquist; col. 2, lines 42-43].  
	As to the nickel plating layer having a thickness of 1 micrometers, Dumm states that “exposure of the conventional diamond particles would be at least 50% of less,” [Dumm; paragraph 0031], which would be the layer size for abrasives of size 2 micrometers to 10 micrometers, which is in the range of abrasive size taught by Dumm as modified by Ronnquist.  
	Regarding claim 20 (New), Dumm discloses the method according to claim 16, further comprising: electrodepositing a plurality of abrasive particles (diamond) on the metal surface of the metal wire (wire 14) (Fig. 3B) (“electroplating”) [Dumm; paragraph 0049]; and
forming a nickel plating layer on the metal surface of the metal wire (wire 14) so as to fill gaps between the plurality of abrasive particles (Fig. 3B) (“the wire includes a coating or bond matrix that is metal-plated, i.e., a nickel-plated bond matrix”) [Dumm; paragraph 0039].  Dumm fails to disclose:
wherein an average grain diameter of the plurality of abrasive particles is at most 10 micrometers, and 
the nickel plating layer has a thickness of 1 micrometers.

    PNG
    media_image1.png
    362
    600
    media_image1.png
    Greyscale


	As to the nickel plating layer having a thickness of 1 micrometers, Dumm states that “exposure of the conventional diamond particles would be at least 50% of less,” [Dumm; paragraph 0031], which would be the layer size for abrasives of size 2 micrometers to 10 micrometers, which is in the range of abrasive size taught by Dumm as modified by Ronnquist.  Therefore it would have been obvious to one of ordinary skill in the art to make the nickel plating layer of Dumm have a thickness of 1 micrometers to most effectively bond the abrasives particles greater than 2 micrometers to the wire [Dumm; paragraph 0031].  

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumm (US-2014/0165804) in view of Tokimine (JP05023965A) and Ronnquist (US-4,055,700) and further in view of Sung (US-2012/0220208).
	Regarding claim 19 (New), Dumm discloses the saw wire according to claim 18, wherein
the metal wire (wire 14) is composed of a tungsten (“tungsten wire”) [Dumm; paragraph 0039],
the plurality of abrasive particles (diamonds) is electrodeposited on the metal surface of the metal wire (“electroplating”) [Dumm; paragraphs 0029, 0030, 0049], and


    PNG
    media_image1.png
    362
    600
    media_image1.png
    Greyscale

	However, Sung (US-2012/0220208) teaches “superabrasive particles are chemically bonded to a matrix support material according to a predetermined pattern by a braze allow” and “[t]he brazing alloy may be provided as a powder” [Sung; Abstract], wherein “[t]he brazing alloy is chosen to contain an element which will chemically bond with the superabrasive particles and the support material, such as…tungsten” [Sung; Paragraph 0033] in ultrafine sizes (i.e. one micrometer) to decrease the sintering temperatures [Sung; paragraph 0132].  Since Dumm teaches “[o]ther alternative materials that may be used as a bond matrix include metallic materials” including “braze-bond systems” [Dumm; paragraph 0039] and “[t]he fixed abrasive wire may be made by methods such as…brazing” [Dumm; paragraph 0049], it therefore would have been obvious to one of ordinary skill in the art to use a method of forming the wire of Dumm using a method known in the art for making the wire such as taught by Sung (“wire saws”) [Sung; 
	Regarding claim 21 (New), Dumm, as modified, discloses the method according to claim 20, but fails to disclose wherein the metal wire is formed from a tungsten powder, with an average grain diameter of the tungsten powder being 5 micrometers.
	However, Sung (US-2012/0220208) teaches “superabrasive particles are chemically bonded to a matrix support material according to a predetermined pattern by a braze allow” and “[t]he brazing alloy may be provided as a powder” [Sung; Abstract], wherein “[t]he brazing alloy is chosen to contain an element which will chemically bond with the superabrasive particles and the support material, such as…tungsten” [Sung; Paragraph 0033] in ultrafine sizes (i.e. one micrometer) to decrease the sintering temperatures [Sung; paragraph 0132].  Since Dumm teaches “[o]ther alternative materials that may be used as a bond matrix include metallic materials” including “braze-bond systems” [Dumm; paragraph 0039] and “[t]he fixed abrasive wire may be made by methods such as…brazing” [Dumm; paragraph 0049], it therefore would have been obvious to one of ordinary skill in the art to use a method of forming the wire of Dumm using a method known in the art for making the wire such as taught by Sung (“wire saws”) [Sung; paragraph 0090], in order to form the tungsten wire able to bond with superabrasive particles [Sung; paragraph 0033] and form at a relatively low sintering temperature due to the small particle size [Sung; paragraph 0132].

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-9 that Tokimine does not render obvious modifying the surface roughness Ra of the metal surface of the metal wire of Ronnquist to be, at most, 0.15 micrometers. Applicant argues that Tokamine explitily discloses that the surface roughness as small as 0.5 micrometers results in breakage and, thus, is not favorable.
In response, and as stated in the rejection, Tokamine teaches that too small of a roughness will result in breakage of the wire [Tokamine; Translation; paragraph 0023] which recognizes the problem addressed by applicant, where when the surface roughness is excessively small, the adhesion of the plating layer 110 decreases [Application; publication; paragraph 0080], Tokamine states that too rough of a surface creates unevenness in cutting force thus shortening the life of the wire saw wire due to frictional wear [ Tokamine Translation; paragraph 0007] which is what applicant found when excessive friction resulted in excessive wear [Application publication; paragraph 0079],
Therefore, the general conditions which applicant optimized were known in the prior art, as stated in the rejection.
To be clear, roughness of the metal core increases adhesion of the layer on the wire core. As stated in the rejection, Tokamine recognizes this. Therefore, Tokamine makes obvious to one of ordinary skill in the art improving a wire with substantially zero roughness, such as disclosed by Ronnquest, rougher. It would not be true to say that Tokamine makes obvious that it would be better to have 0 roughness than 0.5 micrometers. Additionally, it would not be true to say that, if one would determine 0.5 micrometers to still generate too excessive wear, Tokamine would prefer zero roughness, because this would be even less desirable than the 0.5 micrometers. Instead, one of ordinary skill in the art would find it obvious to optimize the roughness lower to reduce wear, even at the expense of adhesion until a proper balance could be achieved. This appears to be what applicant has done.
The upper limit is decided by what the manufacturer of the wire determines as producing "excessive" wear , which is subjective. For Tokamine, excessive wear occurs at 2 micrometer roughness [Tokamine Translation; paragraph 0007], For applicant, excessive wear occurs at 0.15 micrometers [Application publication; paragraph 0079], For one having undesirable, or excessive 
Finally, the examiner would note that the ranges of diameter of wire cores for Ronnquist (0.02 to .25 mm) [Ronnquist; col. 1, lines 46-48] are substantially smaller than the example provided by Tokamine, whose example is to a wire diameter of 0.7-1.5 mm thick [Tokamine Translation; paragraph 0011], It would not be expected that the same roughness would be used, and in some cases possible. For smaller wire diameters, such as in Ronnquist and Applicant's (which is 0.06 mm), basic optimization given the conditions laid out by Tokamine would be considered obvious optimization to ensure good adhesion without excessive wear. Therefore, applicant's discovery of an optimized roughness given a smaller wire diameter, given the general conditions known in the art made obvious by Tokamine, is considered obvious in view of the prior art as routine optimization of known result-effective variables.
For these reasons, the argument is not persuasive.

Applicant argues on pages 7-9 that Tokamine describing that the saw breaks taught at 0.5 micrometers would discourage one of ordinary skill in the art from trying the claimed range. 
In response, one of ordinary skill in the art would only be discouraged from trying that claimed range for that specifically sized and made wire, which is substantially bigger than both applicant's and Ronnquists', as stated in the arguments above above. As argued above, Tokamine makes obvious roughening a surface for adhesion and then optimizing the maximum roughness to accommodate an acceptable wear. Tokamine gives an example where this was optimized to a range of 0.5-2 micrometers. In cases where the wire and coating were smaller, it would be expected that reduced friction due to the mass of the coating being smaller and overall friction being smaller (friction being dependent upon the surface area experience the friction). 

Applicant argues on pages 7-9 of the remarks that the unexpected result of having the roughness is to prevent detachment of abrasive particles without breakage of the wire. 
In response, Tokamine does state that one should expect greater adhesion with an increase in roughness and expect less wear (which includes wearing away of the abrasive particles) if the roughness is lowered. Adding roughness to improve the function of adhesion, and optimizing the roughness to account for an acceptable level of wear, is made obvious by Tokamine. Therefore these results are not unexpected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723